           Case 1:20-cv-07505-MKV Document 48 Filed 04/13/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
                              UNITED STATES DISTRICT COURT                    ELECTRONICALLY FILED
                             SOUTHERN DISTRICT OF NEW YORK                    DOC #:
                                                                              DATE FILED: 4/13/2021
FEDERAL TRADE COMMISSION et al.,
                                                                    Case No. 1:20-cv-07505-MKV
       Plaintiffs,
                                                                    ORDER
                v.

Outreach Calling, Inc., a Nevada corporation, also
       dba Market Process Group et al.,


     Defendants.

       Upon the motion of the Commonwealth of Virginia, by its Attorney General; the State of

New York, by its Attorney General; and Gurbir S. Grewal, Attorney General of the State of New

Jersey, and Kaitlin A. Caruso, Acting Director of the New Jersey Division of Consumer Affairs

(collectively, “Moving Plaintiffs”), IT IS HEREBY ORDERED THAT the settlement funds

received as a result of the settlement of this matter shall be distributed to the following six

charitable organizations as follows:

       (1) the Semper Fi & America’s Fund to receive $75,568.78 within 30 days of this Court’s

           Order and an additional $75,000 within 30 days of Defendant Gelvan completing all

           payments as required by Section XI of the Settlement Order;

       (2) SHARE Self-Help for Women with Breast Cancer to receive $75,568.78 within 30

           days of this Court’s Order and an additional $75,000 within 30 days of Defendant

           Gelvan completing all payments as required by Section XI of the Settlement Order;

       (3) Concerns of Police Survivors Inc. to receive $75,568.78 within 30 days of this Court’s

           Order and an additional $75,000 within 30 days of Defendant Gelvan completing all

           payments as required by Section XI of the Settlement Order;

       (4) National Fallen Firefighters Foundation to receive $75,568.78 within 30 days of this
        Case 1:20-cv-07505-MKV Document 48 Filed 04/13/21 Page 2 of 2




         Court’s Order and an additional $75,000 within 30 days of Defendant Gelvan

         completing all payments as required by Section XI of the Settlement Order;

      (5) National Alliance to End Homelessness to receive $75,568.78 within 30 days of this

         Court’s Order and an additional $75,000 within 30 days of Defendant Gelvan

         completing all payments as required by Section XI of the Settlement Order; and

      (6) Operation Gratitude to receive $75,568.78 within 30 days of this Court’s Order and an

         additional $75,000 within 30 days of Defendant Gelvan completing all payments as

         required by Section XI of the Settlement Order.

SO ORDERED

Date: April 13, 2021                                       __________________________
                                                           __ _________
                                                                     _________
                                                                             _____
                                                                                 ___
                                                                                  ____
                                                                                     ____
                                                                                     __ ____
                                                                                        __
      New York, NY                                         MARY  Y KAY
                                                                   KAY VSYKOCIL
                                                                          VSY
                                                                           SYKOCI
                                                                           SYY      CIIL
                                                            United States
                                                                   States District
                                                                          Diist
                                                                             strict Judge




                                              1
